 1
                                  UNITED STATES DISTRICT COURT
 2
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 3
 4   UNITED STATES OF AMERICA,                         CASE NOS. 1:14-CR-00271-LJO-SKO
                                                                1:19-CV-00359-LJO
 5                           Plaintiff-
                             Respondent,
 6                                                     ORDER SETTING BRIEFING
            v.                                         SCHEDULE
 7
     HUMBERTO BUCIO DELGADO,
 8
                             Defendant-
 9                           Petitioner.               (ECF NO. 112)
10
11
            On March 18, 2019, Humberto Bucio Delgado (“Petitioner”), a federal prisoner proceeding
12
     pro se, filed a motion to vacate, set aside, or correct a sentence (“Motion”) under Title 28, United
13
     States Code, Section 2255, raising Sixth Amendment claims of ineffective assistance of trial
14
     counsel. See ECF No. 112. Upon preliminary review of the Motion, the Court believes its decision
15
     making would be aided by the filing of a response by the United States. Accordingly,
16
            IT IS HEREBY ORDERED that the Government shall file a response to Petitioner’s
17
     Motion within 60 days; and
18
            IT IS FURTHER ORDERED that Petitioner shall have 60 days to file his reply, from the
19
     date of the Government’s filing.
20
21   IT IS SO ORDERED.
22
       Dated:     March 22, 2019                           /s/ Lawrence J. O’Neill _____
23                                                UNITED STATES CHIEF DISTRICT JUDGE

24
25
26
27
28
